Dismissed and Memorandum Opinion filed June 29, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00115-CV

          PRECISION-HAYES INTERNATIONAL, INC., Appellant

                                          V.
                          JDH PACIFIC, INC., Appellee

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-261720

                          MEMORANDUM OPINION

      This is an attempted appeal from an order signed February 8, 2021. The trial
court’s February 8, 2021 order modified a previous order requiring the deposit of
appellant’s funds in the court’s registry and ordered the court clerk to release fifty
percent of appellant’s funds. Because the trial court’s order requires the deposit of
property into the trial court’s registry, it is not final and appealable. See Alexander
Dubose Jefferson & Townsend LLP v. Chevron Phillips Chemical Co., L.P., 540
S.W.3d 577, 587–88 (Tex. 2018).
      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is rendered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). An order requiring
the deposit of funds into the court’s registry is an unappealable interlocutory order.
See Zhao v. XO Energy, LLC, 493 S.W.3d 725, 735 (Tex. App.—Houston [1st
Dist.] 2016, no pet.) (collecting cases involving challenges to orders to deposit
money into a court registry that were dismissed for want of jurisdiction).

      On March 26, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this court has jurisdiction
over the appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.




                                          2